DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims under 112(d) is withdrawn in view of the cancellation of claim 99.
The rejection of claim(s) 98-100, 102, 103, 106-108, 116 and 117 under 35 U.S.C. 102(a)(2) as being anticipated by US 10,800,830 B2 is withdrawn in view of the cancellation of claims 99 and in view of the amendment of claim 98 specifying the targeting moiety comprises an antigen-binding fragment or domain of an immunoglobulin or an antibody.

Drawings
The drawings were received on 6/3/22.  These drawings are accepted.

Sequence Requirements
It remains that the size of the Sequence Listing must be specified in “bytes” rather an kilobytes (KB): see 37 CFR 1.52(e)(5) and MPEP 2322.03(a). (See amendment filed 11/21/19)

	According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  Claim 108 recites the amino acid sequence GGGGS, but must refer to SEQ ID NO:3 (see, e.g., middle of paragraph [0038] of the specification).

	Claim Objections
Claim 110 is objected to because of the following informality: in line 2, the word “a” is needed before “cytokine”.  Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 98, 100, 102-110, 112 and 114-117 remain rejected under 35 U.S.C. 103 as being unpatentable over US 8,993,524 B2 (‘524, Bedi) and Fourcade et al. (Canc. Res. 72(4):887-896, 2012, cited in the IDS filed 8/18/21) for the reasons set forth in the previous Office action:
US 8,993,524 teaches wherein an immunomodulatory receptor to be targeted is BTLA (e.g., col. 29, line 37, and col. 30, line 1).  In col. 30, lines 47-60, HVEM is listed as a molecule which the immunomodulatory moiety specifically binds.  The targeting moiety may bind PD-L1 (e.g., Fig. 12 and col. 19, lines 61-67).  A molecule comprising a targeting moiety fused to an immunomodulatory moiety, wherein the targeting moiety is a polypeptide that specifically binds Programmed Death-1 ligand (PD-L1) and the immunomodulatory moiety comprises an extracellular ligand-binding domain TGF-βRII (col. 20, lines 32-42) is provided in Fig. 10 showing a fusion of the TGF-βRII ECD fused by a (GGGGS)3 linker to the ECD of PD-1. The invention is based on the knowledge (col. 18, lines 31-41) that “The accumulation of Treg cells in the tumor microenvironment reinforces tumor immune tolerance and facilitates tumor progression and metastases.  The increased expression of immunosuppressive cytokines (TGF-β; PD-L1) and tumor infiltrating Tregs is correlated with a reduction of survival of patients with diverse types of cancer. The present invention provides that tumor-induced immune tolerance mediated via Tregs is a crucial determinant of the resistance of cancers to cytotoxic chemotherapeutic agents and tumor-targeted antibodies.” PD-L1 is singled out as engaging the co-inhibitory receptor PD-1 and inhibiting T cell activation and proliferation (col. 18, lines 61-64).  Specific immunomodulatory moieties comprising an extracellular domain or ligand-binding sequence of a number of proteins are provided as examples (col. 31, lines 4-19). Linkers are disclosed in col. 34, lines 21-32, for fusing or linking an immunomodulatory moiety consisting of a polypeptide to a targeting moiety comprising an antibody. The linker is (GGGGS)n wherein n is 1, 2, 3, 4, 5, 6, 7 or 8. The immunomodulatory polypeptide may be fused to the C-terminus of the Fc region of the heavy chain of the targeting antibody or to the C-terminus of the light chain (col. 34, lines 32-40). The exemplary molecule is set forth in claim 1, in which the targeting moiety specifically binds CTLA-4 and the immunomodulatory moiety comprises an ECD sequence of TGF-βR. A method of treating a neoplastic disease with the fusion molecule, including with the addition of a chemotherapeutic drug is disclosed (e.g., col. 5, lines 56-66). US 8,993,524 does not teach specifically the combination of an immunomodulatory moiety comprising a ligand-binding sequence of the extracellular domain of BTLA and a targeting moiety. Nor is a ligand-binding sequence of the ECD of a cytokine receptor in additional to the immunomodulatory moiety as part of the molecule taught.
Fourcade et al. teach (paragraph bridging pp. 887-888) that BTLA is an inhibitory receptor that is involved in negatively regulating T-cell function, as well as playing a critical role in induction of peripheral T cell tolerance. It binds herpes virus entry mediator (HVEM), which is also expressed on cells such as T-cells, B-cells, NK, monocyte and dendritic cells. HVEM is expressed on melanoma cells. “BTLA expression has been observed on MART-1-specific CD8+ T cells isolated from peripheral blood mononucleoar cell (PBMC) of patients with melanoma and contributed to limiting T-cell expression and IFN-γ production upon crosslinking with HVEM expressed by melanoma cells (14).”  NY-ESO-1 is a well-characterized tumor antigen (Abstract, middle). When looking at BTLA, Tim3 and PD-1 expression in MART-1-specific CD8+ T cells isolated form PBMCs of patients with stage IV melanoma, the largest NY-ESO-1-specific CD8+ T cells subset was BLTA+PD1+Tim3- (p. 889, col. 2). These cells exhibited partial T-cell dysfunction (p. 890, col. 2, last paragraph). “Collectively, our findings show that BTLA blockade enhances the expansion of cytokine-producing NY-ESO-1-specific CD8+ T cells and adds to the effect of PD-1 blockade to further increase the expansion of cytokine-producing NY-ESO-1-specific CD8+ T cells and restore their ability to produce cytokines.” (p. 893, col. 2, second paragraph).  BTLA blockade also increased the proliferation and expansion of NY-ESO-1-specific CD8+ T cells (p. 894, end of col. 1). In the summary it is stated (p. 895, col. 2, second paragraph), “One critical finding is that BTLA blockade adds to PD-1 blockade to enhance NY-ESO-1-specific CD8+ T cell expansion and function.”
It would have been obvious to the artisan of ordinary skill at the time the invention was effectively filed to have a molecule for treatment of cancer like that taught in US 8,993,524 (‘524) in Fig. 10 comprising both an immunomodulatory moiety and a targeting moiety that specifically bound a co-inhibitory molecule. It would have been obvious wherein the ECD ligand-binding sequence of TGF-βR was either substituted with or was in addition to a ligand-binding sequence of the ECD of BTLA, and wherein the targeting moiety specifically bound PD-L1 as taught by US 8,993,524. It further would have been obvious to have the two moieties joined by a linker, e.g.(GGGGS)3, and wherein the targeting moiety was a ligand-binding portion of the ECD of PD-1 as shown in Fig. 10 of the ‘524 or was the anti-PD-1 antibody used by Fourcade et al.. One skilled in the art would have reasonably expected that substituting the anti-PD-1 antibody of Fourcade for the ECD of PD-1 in the molecule of ‘524, would have functioned similarly to block the binding of PD-1 to PD-L1. Also, because the method of treatment is dependent on blockade of the interaction of PD-1 with its ligand, it would have also been obvious to use an anti-PD-L1 antibody instead of an anti-PD-1 antibody with a reasonable expectation of success.  Because Fourcade et al. taught that coadministration of inhibitors of BTLA and PD-1 lead to expansion of cytokine-producing tumor antigen-specific CD8+ T cells, as well as increasing their proliferation better than monoadministration of the anti-PD-1 antibody, it would have been obvious and desirable to have the joint administration of inhibitors of both BTLA and PD-1.  Further, because ‘524 taught that increased expression of TGF-β and PD-L1 and the presence of tumor infiltrating Tregs is correlated with a reduction of survival of patients with diverse types of cancer, it would have also been obvious and desirable to inhibit TGF-β as well as BTLA and PD-1/PD-L1. Because ‘524 taught using an extracellular ligand-binding domain TGF-βRII in an immunomodulatory molecule and for treatment of a neoplasm, it would have been obvious to use this in the BTLA-/PD-1-inhibiting construct, including wherein it was fused to the heavy or light chain of the antibody.  It would have been obvious to treat cancer with the BTLA-/PD-1-inhibiting molecule and additionally with a chemotherapeutic as was taught by ‘524 and the use of which was common in cancer therapy. Further, ‘524 teaches the invention is intended to reduce the resistance to chemotherapeutics and antibodies by cancers. 

Applicants’ discussion of KSR Int’l v. Teleflex Inc. (2007) is acknowledged (REMARKS, p. 9, third and fourth paragraphs), as is the argument that the burden of establishing a prima facie case of obviousness has not been established. “Applicants submit that neither Bedi [US 8,993,524] nor Fourcade teach the use of a ligand-binding fragment of the extracellular domain of BTLA, or fusion proteins comprising such an immunomodulatory moiety.” The extracellular domain (ecd) of BTLA is more than merely a BTLA inhibitor described by Fourcade, but as an immunomodulatory moiety confers “additional critical functions beyond inhibition of BTLA, including (1) cross-linking of HVEM to deliver a co-stimulatory signal; (2) bidirectional T cell retention to the tumor (HVEM+ tumor cells being recruited to co-inhibitory molecule-expressing T cells; and/or HVEM+ T cells being recruited to co-inhibitory molecule- expressing tumor cells); and (3) inhibition of HVEM/CD160 signaling since HVEM is a shared ligand for both CD160 and BTLA.” (p. 10 of REMARKS) The argument has been fully considered, but is not persuasive.  In reference to KSR, it is noted that a specific teaching, suggestion or motivation is not required to support a finding of obviousness. For the reasons of record, it is maintained that Bedi teaches a molecule comprising a targeting moiety fused to an immunomodulatory moiety, wherein the immunomodulatory moiety may bind HVEM or alternatively binds TGF-β (col. 30, lines 36-61), e.g., the ecd of TGF-βRII (col. 20, lines 12-18), and the targeting moiety includes an antibody, antibody fragment, or scFv and binds PD-L1 (col. 29, lines 43-57). It would have been obvious to substitute one known element for another, yielding predictable results to one of ordinary skill in the art before the effective filing date of the invention. In terms of the additional critical functions that an ecd of BTLA would confer, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 195 USPQ 430, 433 (CCPA 1977). The ability of BTLA to cross-link HVEM was recognized by Fourcade, where it is explained that HVEM is expressed on T cells and also that BTLA expressed on MART-1-specific CD8+ T cells from melanoma patients can be cross-linked with HVEM expressed by melanoma cells (p. 888, col. 1, first paragraph). These properties of BTLA and its ligand, HVEM, would inherently bring a polypeptide comprising a ligand-binding sequence of the ecd of BTLA to where HVEM is expressed, i.e., HVEM+tumor cells and T cells). If HVEM is a shared ligand of both BTLA and CD160, then both HVEM and CD160 activity would be inhibited if binding of HVEM by the ecd of BTLA also blocks the binding of CD160 to HVEM.  This would be an inherent property of an ecd-comprising ligand-binding fragment of BTLA.  Even though neither Bedi nor Fourcade highlighted the “critical functional features”, Fourcade acknowledges the occurrence of cross-linking of BTLA and HVEM, which is expressed both on T cells and tumor cells, and these features would have been inherent to a ligand-binding sequence of the extracellular domain of a T cell co-inhibitory molecule which is BTLA, including when fused to a targeting moiety comprising an antigen-binding portion of a PD-L1 antibody for the reasons of record. 
Applicants argue (paragraph bridging pp. 9-10) that Fourcard “does not contemplate the specific functions obtained by fusion of such a [ligand-binding fragment of BTLA ecd] polypeptide with a targeting moiety that binds a co-inhibitory molecule.” Bedi does not teach the use BTLA ecd in this respect.  The references do not teach the surprising properties of fusion proteins comprising BTLA ecd fused to an antibody or antigen-binding fragment thereof that binds a co-inhibitory molecule. The argument has been fully considered, but is not persuasive. As discussed in the preceding paragraph, Fourcard does acknowledge specific functions that would be inherent in a BTLA ecd-HVEM-binding molecule.  It is not agreed that there are surprising properties of the instantly claimed fusion protein. Bedi describe (col. 17, lines 22-30) the tumor-targeted immunostimatory fusion proteins of the invention as “designed to overcome such immune tolerance in the tumor microenvironment and activate robust levels of T cell responses for effective cancer immunotherapy or chemo-immunotherapy. Accordingly, the tumor-targeted immunostimulatory antibodies and/or fusion proteins of the invention have broad clinical relevance for advancing the treatment of many types of human cancers.” This is supported by Fourcard, which explains that blockade of both BTLA and PD-1 enhanced expansion of cytokine-producing NY-ESO-1 tumor antigen-specific CD8+ T cells, as well as their ability to produce cytokines, more than blocking BTLA alone did (p. 893, col. 1, second paragraph). The antibody that bound PD-1 of Fourcard was a blocking antibody, and as such would have reasonably been expected to function the same as a PD-L1 blocking antibody in terms of blocking the binding of PD-1 to PD-L1 because PD-L1 is the ligand of PD-1.
It is maintained that the invention is prima facie obvious for the reasons of record.

Examiner Comments
Claims 114 and 115 depend from claim 110 and recite “the additional ligand-binding domain”.  Because claim 110 does not refer to any “additional” part but uses the term “further”, clarity would be added if in claim 110 the term “further” was replaced with “additionally”. 
Claims 112, 114 and 115, are drawn to “the molecule of claim 110”, but also repeat reference to claim 110 elsewhere in the claim.  Typically, only a single reference to the claim from which the instant claim depends is made, helping to simplify the claim language.  Applicant may wish to delete the second occurrence of “of claim 110” in these three claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 22, 2022